Case 3:19-mj-01583-DEA Document 47 Filed 11/23/20 Page 1 of 1 PagelD: 96

UNITED STATES DISTRICT COURT
DISTRICT OF NEW JERSEY

 

 

UNITED STATES OF AMERICA ORDER
Plaintiff, CRIMINAL CASE #: 19-mj-01583-DEA
v.

FRANCIS ANTHONY GARZON

Defendant,

 

 

Whereas on November 17, 2020, Defendant FRANCIS ANTHONY GARZON who
is currently on home detention, filed a Motion in this matter, requesting permission to
spend time with his family on Thanksgiving Day November 26, 2020 at the family's
residence 579 Harris Drive, Rahway, NJ 07065. Based upon the Motion filed on November 17,
2020, it is hereby

ORDERED, that the current condition of home detention is modified in order to permit
Defendant to travel to his family’s residence on November 26, 2020, from 1:00 pm to
9:00pm, inclusive of travel time: that Defendant must be escorted by the Third Party
Custodian, Fanny Garzon directly to and from the family residence and that he must remain at
the residence for the entire duration of this visit.

SO ORDERED, this 3 day of hiv ‘ , 2020
Wk

Hon. Pouglay E. Arpert
United States Magistrate Judge

 

 
